DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-9) in the reply filed on December 21, 2021 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the class search for the features of the elected apparatus invention is not co-extensive with class search required for the features of the non-elected method invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2016/0056017).

With respect to claim 2, the plasma processing apparatus according to Kim et al. further includes wherein an absolute value of the first voltage pulse is smaller than an absolute value of the second voltage pulse (Fig. 2A, par.[0058], a magnitude of positive pulse PP1 is smaller than a magnitude of the negative pulse NP1) .

With respect to claim 4, the plasma processing apparatus of Kim et al. further includes wherein the time length of the third time period ND is 10 sec or shorter (par.[0059]).
With respect to claim 5, the plasma processing apparatus of Kim et al. further includes wherein the time length of the second time period PD is equal to or shorter than the time length of the first time period FD (Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282). 
With respect to claim 6, the plasma processing apparatus of Kim et al. further includes wherein the power supply repeats the stop of the application of the voltage pulse to the substrate support in the first time period, the application of the first voltage pulse to the substrate support in the second time period, and the application of the second voltage pulse to the substrate support in the third time period (Fig. 2A, par.[0063], pulse cycle is controlled by controller 282). 
With respect to claim 7, the plasma processing apparatus of Kim et al. further includes wherein the power supply is further configured to:  apply a third voltage pulse which is a negative voltage pulse NP1, 285n to the substrate support in a fourth time period ND during which plasma is being generated from a cleaning gas in the chamber (Note. The type of gas, i.e. cleaning gas, used in apparatus claims is intended use and not given patentable weight); further stop the application of the third voltage pulse to the substrate support in a fifth time period SD 
With respect to claim 8, the plasma processing apparatus of Kim et al. further includes wherein the time length of the fourth time period is longer than the time length of the third time period (Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282.
With respect to claim 9, the plasma processing apparatus of Kim et al. further includes wherein the power supply repeats the application of the third voltage pulse to the substrate support in the fourth time period, the stop of the application of the third voltage pulse to the substrate support in the fifth time period, and the application of the fourth voltage pulse to the substrate support in the sixth time period (Fig. 2A, par.[0063], pulse cycle is controlled by controller 282).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/674461(reference application). the claims of the copending application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Himori et al.’677, Miyake et al.’376, Ui et al.’172, Boswell et al.’056, Kubota et al.’528, Ui et al.’360, Kim et al.’413 and Yeom et al.’592 teach a DC power supply configured to generate a positive voltage pulse and negative voltage pulse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        


/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716